Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner’s Amendments/Comments
Election/Restrictions
Claims 1, 4-9, 12-14 are allowed. The restriction requirement for claims 14 as set forth in the Office action mailed on 01/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 14 (a dental assembly) is no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 15 directed to a dental assembly non-elected without traverse.  Accordingly, claim 15 is been cancelled.

Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Rabiner Narula on 03/11/2022 and agreed to accept the changes. 
The following amendments applied to the claims filed on 02/04/2022:
Claim 1, line 21, replace “the dental” with ---a dental---
Claim 14, lines 1-2 delete “,such as a dental superstructure---

Reasons for Allowance
Claims 1, 4-9, 12-14 are allowed. The following is an examiner’s statement of reasons for allowance: The art of record does not teach or render obvious an adapter including 
a coronal attachment portion, an apical attachment portion, an intermediate portion, whrein the protrusion along its length from the intermediate portion to the apical end portion has a circular cross-section and is rotationally symmetric, so that the adapter is rotatable relative to the second dental component in the state of attachment of the adapter to the second dental component; and wherein the coronal attachment portion has a snap fit arrangement including at least one flexible element with a projection that is configured to be received in a corresponding cavity formed in an apical portion of the dental superstructure, the at least one flexible element positioned with a cutout of a wall 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772